Order denying motion to intervene as a party defendant reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to appellant to answer within twenty days from the entry of the order herein. Appellant seeks to intervene as a party defendant in a foreclosure action upon the ground that subsequent to the filing of the lis pendens it docketed a judgment which became a lien subject to that of the mortgage hen against the premises sought to be foreclosed. Under such circumstances, appellant was a person interested in the real property which may be affected by the judgment in the foreclosure action. Under subdivision 3 of section 193 of the Civil Practice Act*  the court below had no discretion. It was bound to permit appellant to intervene. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.